PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


ELDRIDGE FRANK WOLFE,                 
              Petitioner-Appellant,
                v.                             No. 05-7728
REGINALD WEISNER,
             Respondent-Appellee.
                                      
           Appeal from the United States District Court
      for the Eastern District of North Carolina, at Raleigh.
               Malcolm J. Howard, District Judge.
                          (CA-04-646-5)

                     Argued: January 30, 2007

                      Decided: May 18, 2007

      Before MOTZ, TRAXLER, and KING, Circuit Judges.



Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Motz and Judge Traxler joined.


                           COUNSEL

ARGUED: James Phillip Griffin, Jr., NORTH CAROLINA PRIS-
ONER LEGAL SERVICES, INC., Raleigh, North Carolina, for
Appellant. Mary Carla Hollis, NORTH CAROLINA DEPARTMENT
OF JUSTICE, Raleigh, North Carolina, for Appellee. ON BRIEF:
Roy Cooper, Attorney General of North Carolina, Clarence Joe Del-
Forge, III, Assistant Attorney General, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appel-
lee.
2                              WOLFE v. WEISNER
                                   OPINION

KING, Circuit Judge:

   Petitioner Eldridge Frank Wolfe, who is presently serving a life
sentence imposed in 2000 in the Superior Court of Wake County,
North Carolina, appeals from the district court’s 2005 award of sum-
mary judgment on his § 2254 petition for federal habeas corpus relief.
See Wolfe v. Weisner, No. 5:04-HC-646-H (E.D.N.C. Sept. 22, 2005).
After the court made its award of summary judgment to the respon-
dent, it also awarded a certificate of appealability to Wolfe on his
contention that the trial court had contravened his federally protected
due process rights in determining his competency to stand trial (the
"COA").1 As explained below, we affirm on the issues presented by
the COA.

                                        I.

   On May 16, 2000, Eldridge Frank Wolfe was indicted in the Supe-
rior Court of Wake County for first-degree murder and being a violent
habitual felon, in connection with the August 3, 1999 shooting death
of Paul Solis outside a pool hall in Raleigh, North Carolina.2 On May
    1
   The operative language of the COA, issued by the district court on
November 30, 2005, certifies an appeal by Wolfe, pursuant to the provi-
sions of 28 U.S.C. § 2253(c), on the following issues:
        whether the process followed at Petitioner’s trial [resulted in] an
        unreasonable determination of the facts in light of the evidence
        presented; and whether the trial court’s decision to proceed with
        the trial when [petitioner] was not rationally able to participate
        in his defense [was in error].
J.A. 28 (internal marks added for clarity of issues). (Our citations herein
to "J.A.__" refer to the contents of the Joint Appendix filed in this
appeal.)
  2
    In North Carolina, a defendant who is charged with a violent felony
and has been previously convicted of another violent felony may be
indicted as a violent habitual felon. See N.C. Gen. Stat. §§ 14-7.7, -7.9.
A conviction for being a violent habitual felon entails a mandatory sen-
tence of either death or life imprisonment without parole. See id. § 14-
7.12.
                            WOLFE v. WEISNER                              3
26, 2000, the prosecution moved the trial court to have Wolfe
undergo a mental evaluation of his competency to stand trial.3 In sup-
port of its motion, the State submitted the report of Dr. George P.
Corvin, a psychiatrist retained by Wolfe’s defense counsel (the "Cor-
vin Report"). The Corvin Report reflected that Wolfe was suffering
from depression and that "his overall level of psychosocial function-
ing [was] increasingly impaired as a result of these symptoms." J.A.
31.

   By Order of May 26, 2000, the Superior Court granted the prosecu-
tion’s motion for a competency evaluation, requiring state psychiatric
officials to provide the court with a report on Wolfe’s mental health
and deliver a copy thereof to his lawyers. On July 13, 2000, Wolfe
was interviewed by Dr. Robert Rollins, the Director of the Forensic
Psychiatry Division of Dorothea Dix Hospital, a state mental health
facility. On August 9, 2000, Dr. Rollins completed a report in which
he concluded that Wolfe was competent to stand trial (the "Rollins
Report"). The Rollins Report indicates on its face that it was sent to
the presiding judge, the clerk of court, and counsel for the defendant.
See J.A. 34.

   Wolfe’s case was called for trial in the Superior Court on October
2, 2000. During pretrial motion proceedings, Wolfe’s lawyers claimed
that they had not seen the Rollins Report, which Dr. Rollins had dis-
tributed in August. In response, the judge located the Rollins Report
in Wolfe’s court file and provided copies of it to counsel. After being
given a few minutes to review the Report, the defense lawyers
requested additional time to prepare for Wolfe’s competency hearing.4
Defense counsel also sought to discuss the matter with Dr. Corvin and
any other mental health professionals who might have examined
Wolfe. Wolfe’s lawyers, however, were not prepared to present any
  3
     The facts spelled out herein are only those relevant to the issues pre-
sented by the COA. Because we are reviewing the summary judgment
award made to the respondent, the facts must be viewed in the light most
favorable to Wolfe, and they are set forth in that manner. See Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
   4
     Pursuant to the governing North Carolina statute, a court is obliged
to hold a competency hearing when the capacity of a defendant to pro-
ceed is questioned. See N.C. Gen. Stat. § 15A-1002(b).
4                          WOLFE v. WEISNER
additional evidence concerning Wolfe’s competency, and did not
assert that he lacked the capacity to be tried. Accordingly, after hear-
ing the views of the prosecution, the court ruled that Wolfe was com-
petent to stand trial.

   On the morning of October 3, 2000, the trial court began jury selec-
tion for Wolfe’s trial. A total of four jurors were qualified and
selected that day. On October 4, 2000, defense counsel again
requested a continuance of Wolfe’s trial, asserting that Wolfe’s men-
tal condition was fundamentally different than it had been in the pre-
ceding days. Wolfe’s lawyer advised the court that Wolfe was having
difficulty with his thought processes, could not recall the events of the
previous day, and was having trouble understanding the proceedings.
In response, the court authorized another evaluation of Wolfe’s com-
petency. The court observed, however, that Wolfe’s behavior during
jury selection indicated he was able to confer with his counsel and
participate in the proceedings, and it thus declined to delay the trial
while awaiting the results of this additional mental examination.

   Later that day, Dr. Rollins was summoned to the courthouse to
evaluate Wolfe pursuant to the trial court’s order. Dr. Rollins exam-
ined Wolfe for approximately an hour, and then was called as a wit-
ness on the subject of Wolfe’s competency. He diagnosed Wolfe with
major depression, relational disorder, polysubstance dependence, and
personality disorder. Significantly, however, he did not assert that
Wolfe was incompetent to stand trial. Rather, Dr. Rollins recom-
mended that the court send Wolfe to the Central Prison Mental Health
Facility to receive psychiatric treatment and then be re-evaluated. The
court accepted Dr. Rollins’s advice and adjourned the proceedings
until October 10, 2000, six days hence.

   On October 10, 2000, the trial court reconvened and conducted a
further hearing on whether Wolfe was competent to stand trial. Dur-
ing this hearing, Dr. Rollins testified that Wolfe was still having prob-
lems with communications and with mental focus, but that he seemed
less depressed and was able to assist his counsel. Critically, Dr. Rol-
lins asserted that Wolfe was "able to concentrate and communicate
sufficiently" and was thus competent to stand trial. J.A. 89. The
defense lawyers cross-examined Rollins, and then sought another
continuance to allow additional time for Wolfe’s medication to take
                           WOLFE v. WEISNER                             5
effect. They did not, however, offer evidence to contradict Dr. Rol-
lins’s testimony or the earlier Rollins Report. Thus, the court, relying
on Dr. Rollins’s assessments, again ruled Wolfe competent to stand
trial, and declined to grant an additional continuance.

   On October 27, 2000, Wolfe’s trial in the Superior Court was
resolved with a verdict finding him guilty of second-degree murder
(as a lesser included offense of the charge of first-degree murder) and
of being a violent habitual felon. That same day, Wolfe was sentenced
to life in prison without parole.

   On April 1, 2003, the Court of Appeals of North Carolina affirmed
the Superior Court’s judgment. See State v. Wolfe, 577 S.E.2d 655
(N.C. Ct. App. 2003). In so ruling, the court concluded that the Supe-
rior Court’s competency proceedings had satisfied North Carolina
General Statutes section 15A-1002, which implements the require-
ment — imposed by the Fourteenth Amendment Due Process Clause
— that the state courts must observe procedures adequate to avoid
trying defendants who are incompetent. The court also affirmed the
Superior Court’s finding of fact that Wolfe was competent to stand
trial. Subsequently, on June 12, 2003, the Supreme Court of North
Carolina denied discretionary review. See State v. Wolfe, 583 S.E.2d
289 (N.C. 2003). Wolfe’s convictions and sentence thus became final
on September 10, 2003, when he failed to file a timely petition for
certiorari with the Supreme Court of the United States.

   On September 7, 2004, Wolfe filed his § 2254 petition in the East-
ern District of North Carolina, asserting, inter alia, that his constitu-
tional right to due process of law had been violated by the trial court’s
handling of the competency issue.5 On September 22, 2005, the dis-
trict court granted the respondent’s motion for summary judgment.
After Wolfe filed a timely notice of appeal, the court, on November
30, 2005, granted the COA spelled out above, relating to Wolfe’s
  5
    Because Wolfe properly presented his claims to North Carolina’s
highest court on direct appeal, he was not obliged to pursue state collat-
eral relief prior to initiating a federal habeas corpus proceeding. See
Brown v. Allen, 344 U.S. 443, 447 (1953); Lane v. Warden, Md. Peniten-
tiary, 320 F.2d 179, 181 (4th Cir. 1963).
6                          WOLFE v. WEISNER
claim that his federally protected due process rights had been contra-
vened.

                                   II.

   We review de novo a district court’s award of summary judgment.
See Robinson v. Polk, 438 F.3d 350, 354 (4th Cir. 2006). Pursuant to
the 1996 Antiterrorism and Effective Death Penalty Act ("AEDPA"),
a federal court may award habeas corpus relief on a claim that was
adjudicated on its merits in state court only if (1) the state court adju-
dication "resulted in a decision that was contrary to, or involved an
unreasonable application of, clearly established Federal law, as deter-
mined by the Supreme Court of the United States"; or (2) the adjudi-
cation "resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the
State court proceeding." 28 U.S.C. § 2254(d). Moreover, in a federal
habeas corpus proceeding, a finding of fact made by a state court is
presumed to be correct, and the federal petitioner bears the burden of
rebutting that presumption by clear and convincing evidence. See id.
§ 2254(e)(1).

                                   III.

                                   A.

   Pursuant to the COA, Wolfe first contends that the trial court used
constitutionally deficient procedures in determining his competency
to stand trial. On direct appeal, however, the Court of Appeals of
North Carolina rejected that assertion. See State v. Wolfe, 577 S.E.2d
655 (N.C. Ct. App. 2003). Accordingly, Wolfe may obtain relief on
this contention only if he establishes that the state court’s ruling in
that regard was contrary to, or an unreasonable application of, clearly
established federal law as determined by the Supreme Court. See 28
U.S.C. § 2254(d)(1). He has failed to make such a showing.

  The Supreme Court spelled out the standard governing mental
competency determinations in Drope v. Missouri, 420 U.S. 162
(1975): pursuant to the Due Process Clause of the Fourteenth Amend-
ment, a state-court defendant is entitled to a procedure that is "ade-
                           WOLFE v. WEISNER                            7
quate to protect" his right against being tried while incompetent. Id.
at 172. Here, Wolfe was afforded substantial procedural protections
against such a violation of his constitutional rights. Nearly four
months before trial, on the prosecution’s motion, the trial court
ordered that Wolfe undergo a competency evaluation. Pursuant to that
order, Dr. Rollins examined Wolfe and reported that he was compe-
tent to stand trial. The court then conducted its October 2, 2004 hear-
ing on Wolfe’s competency, and ruled that he was competent. Two
days later, when informed by defense counsel that Wolfe’s mental
condition had worsened, the court ordered another evaluation, then
continued the trial until October 10, 2004. After this continuance, the
court resumed its inquiry into Wolfe’s competency, hearing testimony
from Dr. Rollins and again ruling that Wolfe was competent to be
tried.

   Wolfe maintains that these procedural protections, although exten-
sive, were nonetheless inadequate to protect his constitutional rights,
because of a single asserted defect in the trial court’s precautions: its
denial of the trial continuance requested by Wolfe’s counsel at the
October 2, 2004 competency hearing. At that hearing, Wolfe’s law-
yers sought to postpone his trial in order to further review the Rollins
Report. They did not, however, assert that Wolfe was incompetent,
and they proffered no evidence to that effect despite nearly four
months’ notice that his competency was at issue. Moreover, when the
inquiry into Wolfe’s competency continued on October 10, 2004 —
more than a week after defense counsel sought a continuance to
review the Rollins Report — the court was again provided with no
evidence that Dr. Rollins’s methodology or conclusion was defective,
or that Wolfe was not competent to be tried.

   In these circumstances, we are unable to conclude that the trial
court’s careful competency proceedings were somehow inadequate to
protect Wolfe from being tried while incompetent. When Wolfe’s
competency was called into question, the court ordered that he be
evaluated, conducted a hearing, and received evidence concerning his
mental capacity. The evidence proffered during this process uni-
formly indicated that Wolfe was competent to stand trial. Put simply,
the court’s procedural safeguards were not rendered constitutionally
deficient merely because it refused to grant a continuance of the trial
for the further review of an uncontroverted report. The state court
8                         WOLFE v. WEISNER
decision therefore did not contravene or unreasonably apply clearly
established federal law in ruling that the competency procedures
afforded Wolfe were consistent with the requirement of due process.

                                  B.

   In addition to contesting the process used to determine his compe-
tency, Wolfe also challenges that process’s result — the trial court’s
finding of fact that he was competent to stand trial. Wolfe maintains
that he was, in fact, incompetent when he was tried and convicted,
and thus was unconstitutionally denied due process of law. See
Drope, 420 U.S. at 171-72 ("It has long been accepted that a person
whose mental condition is such that he lacks the capacity to under-
stand the nature and object of the proceedings against him, to consult
with counsel, and to assist in preparing his defense may not be sub-
jected to a trial."). Under AEDPA’s deferential standard of review,
however, the court’s finding of fact concerning Wolfe’s competency
is presumed correct, and Wolfe bears the burden of rebutting it by
clear and convincing evidence. See 28 U.S.C. § 2254(e)(1).

   Because the state court’s factual determination is accorded such
broad deference in this habeas corpus proceeding, Wolfe’s attack on
it carries little force. As we have explained, the only evidence pre-
sented to the trial court concerning Wolfe’s competency (i.e., the Rol-
lins Report and Dr. Rollins’s testimony) indicated that he possessed
the requisite capacity to stand trial. The record thus contains no evi-
dence — much less clear and convincing evidence — with which
Wolfe can rebut the presumption that the court correctly found him
to be competent. Accordingly, we are obliged to deny relief on
Wolfe’s due process claim that he was convicted while incompetent
to be tried.

                                 IV.

  Pursuant to the foregoing, we reject Wolfe’s due process claims
and affirm the judgment of the district court.

                                                          AFFIRMED